In re: Emmett E. Batson, applying for writ of mandamus in aid of the La. Supreme Court’s supervisory jurisdiction to the 19th Judicial District Court, Parish of East Baton Rouge, State of La., The Hon. Elmo E. Lear, Judge, presiding.
Writ denied. Application makes insufficient showing of palpable error or irreparable injury to warrant the exercise of our supervisory jurisdiction to interfere with the orderly trial proceedings. Relator has adequate remedy by appeal in the event of conviction.
DIXON, J., is of opinion writ should be granted.